DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Peter Fill, applicant’s representative, on 03/05/2021.
The application has been amended as follows: 
In claim 1, the limitation “Electrical switching unit” on line 1, changed to “An electrical switching unit”.
In claim 1, the limitation “control level” on lines 5-8, changed to “control lever”.


Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the references fail to teach, disclose, or suggest, either alone or in combination, the switching device comprises a fixed bearing mounted around the control lever, the anti-bounce lever comprising a contact portion which is in contact against an edge of the fixed bearing when the anti-bounce lever is in its rest position and which is displaced along said edge when the control lever rotates about the bearing, and in that wherein the fixed bearing comprises, on said edge, a cam- shaped guiding portion configured to push the anti-bounce lever to its deployed position and in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gryctko et al. (US 4,144,427) hereafter “Gryctko” discloses an electrical switching unit (25) with separable contacts (33 and 34), comprising a switching device comprising: 
- a fixed electrical contact (33) and a mobile electrical contact (34) that can be displaced between a closed position and an opened position (Abstract); 

- an anti-bounce lever (anti-rebound means), mounted on the control lever and being able to be displaced (C. 5, L. 14-24), in rotation about a second axis of rotation parallel to the first axis of rotation, between a rest position and a deployed position (Figures 10-11); the anti-bounce lever being configured to be displaced from the rest position to the deployed position when the control lever reaches the second position and to cooperate with an abutment of the switching device when the anti- bounce lever is in its deployed position and the control lever is in the second position to prevent the control lever from leaving the second position (Abstract and Figures 10-11).
Shu et al. (CN 205920942) hereafter “Shu” discloses a resilient mounting for a circuit breaker which prevents rebounding of the lever in order to reduce the risk of potential damages to the circuit caused by accidently releasing the lever (English Abstract).
However neither Gryctko nor Shu disclose the switching device comprises a fixed bearing mounted around the control lever, the anti-bounce lever comprising a contact portion which is in contact against an edge of the fixed bearing when the anti-bounce lever is in its rest position and which is displaced along said edge when the control lever rotates about the bearing, and in that wherein the fixed bearing comprises, on said edge, a cam- shaped guiding portion configured to push the anti-bounce lever to its deployed position. Specifically it would have not been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the particular structure in the assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IMAN MALAKOOTI/       
Examiner, Art Unit 2833

/EDWIN A. LEON/Primary Examiner, Art Unit 2833